DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 51-65 are pending.
 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed on 3/1/2021, with respect to claims 51-65 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claim(s) 51-65 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US. Patent No. 9,942,193 B1).
Regarding claim 51, Chu discloses a station (STA) (See Fig. 1; Client 25) comprising: a processor (See Fig. 1; Host processor 26); and a transceiver (See Fig. 1; Transceiver 30), the processor and the transceiver configured to receive, from an access point (AP) in a basic service set (BSS) (See Col. 9; Line 64 – Col. 10; Line 9 and Fig. 9 of Chu for a reference to first access point 902 in BSS 912) that the STA is associated with (See Col. 10; Line 10-25 and Fig. 9 of Chu for a reference to STA1 922 that is associated with AP1 902) , on a condition that an overlapping BSS (OBSS) is using a same BSS color as the AP (See Col. 9; Line 64 – Col. 10; Line 10,  Col. 11; Line 10-31 of Chu for a reference to the BSS [Service Coverage Area] 912 overlaps with BSS 914. STA1 922 is located within the overlapping area 916. The BSS color identifier for AP1 902 and the BSS color identifier for AP2 904 have the same value [color]), a BSS color change announcement element that includes a BSS color information field and a color switching time field (See Col. 11; Line 48-56 and Fig. 10 of Chu for a reference to AP1 902 generates and transmits a notification frame 1004; including: i) the second (New) value of the first BSS color identifier, and ii) a start time at which the second value will replace the first value), wherein the BSS color information field indicates a new BSS color to be used by the AP (See Col. 11; Line 48-67 of Chu for a reference to the second value of the first BSS color identifier indicates the new BSS color to be used in the BSS of the first AP 902), and the color switching time field indicates a number of time units until the AP switches to See Col. 11; Line 57 – Col. 12; Line 5 of Chu for a reference to the start time included in the notification frame 1004 corresponds to a predetermined integer number of bacon intervals (BIs) before the new BSS color is used); and the processor and the transceiver configured to use the new BSS color for communication with the AP after the indicated number of time units elapses (See Col. 11; Line 48 – Col. 12; Line 15 of Chu for a reference to the first BSS color is changed to the second BSS color based on the start time [after the predetermined number of bacon intervals elapses], and the station uses the new BSS color to communicate with the first AP 902).

Regarding claim 52, Chu discloses wherein the processor and the transceiver configured to transmit, to the AP, an event report indicating that a BSS color collision is detected by the STA based on the same BSS color of the OBSS (See Col. 10; Line 10-25, Col. 11; Line 10-31 and Fig. 10 of Chu for a reference to the STA 922 may detect a collision based on receiving DL frames from AP1 and AP2 that has the same BSS color. The station generates and transmits a BSS color collision frame 1003 to AP1 to cause a change in the BSS color identifier of AP1).

Regarding claim 53, Chu discloses wherein the event report further comprises one or more OBSS information associated with one or more neighboring BSSs detected by the STA (See Col. 11; Line 10-31 and Fig. 10 of Chu for a reference to the BSS color collision frame 1003 provides a report of neighboring BSS color identifiers and/or neighboring BSSIDs).
See Col. 11; Line 10-31 and Fig. 10 of Chu for a reference to the client STA 922 generates and transmits the BSS color collision frame 1003 to AP1 902 once a color collision is detected/determined without being requested by AP1 902).

Regarding claim 55, Chu discloses wherein the BSS color change announcement element is based on the event report (See Col. 11; Line 10-31 and Fig. 10 of Chu for a reference to The station generates and transmits a BSS color collision frame 1003 to AP1 to cause a change in the BSS color identifier of AP1 in response to detecting a collision between AP1 and AP2).

Regarding claim 56, the claim is interpreted and rejected for the same reason as set forth in claim 51.

Regarding claim 57, the claim is interpreted and rejected for the same reason as set forth in claim 52.

Regarding claim 58, the claim is interpreted and rejected for the same reason as set forth in claim 53.


Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth in claim 55.

Regarding claim 61, Chu discloses an access point (AP) (See Fig. 1; Access Point 14) comprising: a processor (See Fig. 1; Host Processor 15); and a transceiver (See Fig. 1; Transceiver 21), the processor and the transceiver configured to transmit, to a station (STA) (See Col. 10; Line 10-25 and Fig. 9 of Chu for a reference to STA1 922 that is associated with AP1 902) in a basic service set (BSS) that the AP is associated with (See Col. 9; Line 64 – Col. 10; Line 9 and Fig. 9 of Chu for a reference to first access point 902 in BSS 912), on a condition that an overlapping BSS (OBSS) is using a same BSS color as the AP (See Col. 9; Line 64 – Col. 10; Line 10,  Col. 11; Line 10-31 of Chu for a reference to the BSS [Service Coverage Area] 912 overlaps with BSS 914. STA1 922 is located within the overlapping area 916. The BSS color identifier for AP1 902 and the BSS color identifier for AP2 904 have the same value [color]), a BSS color change announcement element that includes a BSS color information field and a color switching time field (See Col. 11; Line 48-56 and Fig. 10 of Chu for a reference to AP1 902 generates and transmits a notification frame 1004; including: i) the second (New) value of the first BSS color identifier, and ii) a start time at which the second value will replace the first value), wherein the BSS color information field See Col. 11; Line 48-67 of Chu for a reference to the second value of the first BSS color identifier indicates the new BSS color to be used in the BSS of the first AP 902), and the color switching time field indicates a number of time units until the AP switches to the new BSS color (See Col. 11; Line 57 – Col. 12; Line 5 of Chu for a reference to the start time included in the notification frame 1004 corresponds to a predetermined integer number of bacon intervals (BIs) before the new BSS color is used); and the processor and the transceiver configured to communicate, using the new BSS color, with the STA after the indicated number of time units elapses (See Col. 11; Line 48 – Col. 12; Line 15 of Chu for a reference to the first BSS color is changed to the second BSS color based on the start time [after the predetermined number of bacon intervals elapses], and the first AP 902 uses the new BSS color to communicate with the station).

Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth in claim 52.

Regarding claim 63, the claim is interpreted and rejected for the same reason as set forth in claim 53.

Regarding claim 64, the claim is interpreted and rejected for the same reason as set forth in claim 54.
.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jeon et al. (US. Pub. No.2015/0351115 A1) discloses methods utilized in a wireless communication system for determining usage in unlicensed spectrums. 
Lee et al. (US. Pub. No. 2015/0124776 A1) discloses a data transmission method and apparatus for maximizing data transmission efficiency.
Lv et al. (US. Pub. No. 2017/0311352 A1) discloses a method for transmitting data in a wireless local area network (WLAN).

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413